DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, in the reply filed on 2/6/2021 is acknowledged. Claims 11-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5 are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Monk (US 20160227736 A1).
 	For claim 1, Monk teaches a system for controlling dispensing of animal feed comprising: one or more imaging devices (para. 0015,0022) which captures a field of view of a dispensing end of a feeder chute (figs. 1,3, para. 0015, Monk stated the digital cameras capture video of the surroundings of the feeder 100, which would cover a field of view of the dispensing end of the feeder chute); an image recognizer (330) which, responsive to an animal appearing in the field of view, determines at least a species of the animal from digital images captured by the one or more imagining devices (para. 0015,0022,0024,0025); a controller (310) which, responsive the determining of at least the species, operates a regulator (470,471,443,450,420) of the feeder chute to enable 
	However, if applicant does not agree that Monk teaches the one or more imaging devices which captures a field of view of a dispensing end of a feeder chute, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more imaging devices of Monk be capturing a field of view of the dispensing end of the feeder chute, depending on the user’s preference to capture the desired field of view or image of the animals. 
	For claim 2, Monk teaches wherein the regulator comprises a gate (420) disposed at the dispensing end of the feeder chute. 
	For claim 5, Monk teaches wherein the one or more imaging devices comprise a digital video camera (para. 0015).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (as above) in view of Mannebeck et al. (US 20170303503 A1).
 	For claim 3, Monk is silent about wherein the regulator comprises an auger disposed to deliver feed to the dispensing end of the feeder chute.
	Mannebeck et al. teach an animal feeder (1) comprising a regulator having an auger (17,19) disposed to deliver feed to the dispensing end of the feeder chute.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an auger as taught by Mannebeck et al. in the dispensing end of the feeder chute of Monk in order to better move the feed or food inside the feeder.
Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Monk (as above) in view of Gomas et al. (US 20120275659 A1).
For claim 4, Monk teaches a digital camera but it is unclear if it is a digital still camera.  
	Gomas et al. teach a system for controlling dispensing of animal feed (para. 0034) comprising a digital still camera (para. 0020) for analyzing the animal’s image for determining weight of the animals and/or feed. It would have been an obvious substitution of functional equivalent to substitute the digital camera of Monk with a digital still camera of Gomas et al., since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 10, Monk is silent about wherein the image recognizer is further configured to determine a weight of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted weights and non-permitted weights of the animal.
	In addition to the above, Gomas et al. further teach an image recognizer (para. 020,0023) is further configured to determine a weight of the animal (para. 0020,0022, and various other paragraphs).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the image recognizer of Monk be further configured to determine a weight of the animal as taught by Gomas e al., depending on the user’s preference to allow access to the feeder based on weight, age, species, gender, or the like.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (as above) in view of Leggett et al. (US 20190014742 A1).
For claim 6, Monk is silent about wherein the one or more imaging devices comprise a remotely networked camera.
	Leggett et al. teach a system for controlling dispensing of animal feed comprising one or more imaging devices comprise a remotely networked camera (210).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a remotely networked camera as taught by Leggett et al. in the system of Monk in order to allow the user to control or access the camera remotely at another location. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (as above) in view of Zimmerman et al. (US 20110192213 A1).
 	For claim 7, Monk is silent about wherein the image recognizer is further configured to determine an age of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted ages and non-permitted ages of the animal.  
	Zimmerman et al. teach a system for controlling dispensing of animal feed comprising an image recognizer (para. 0199,0205,0226) is further configured to determine an age of the animal (para.0019,0022,0092), and wherein a controller is further configured to enable and deny access of feed according to permitted ages and non-permitted ages of the animal (para. 0105,0106,0219; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the image recognizer of Monk be further configured to . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (as above) in view of Zuidhof et al. (US 20180092331 A1).
 	For claim 8, Monk is silent about wherein the image recognizer is further configured to determine a gender of the animal, and wherein the controller is further configured to enable and deny access of feed according to permitted ages and non-permitted genders of the animal.  
	Zuidhof et al. teach a system for controlling dispensing of animal feed comprising an image recognizer (para. 0108) is further configured to determine a gender of the animal (para. 0003, 0110,0112,0115), and wherein a controller (1000) is further configured to enable and deny access of feed according to permitted ages and non-permitted genders of the animal (also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the image recognizer of Monk be further configured to determine a gender of the animal as taught by Zuidhof et al., depending on the user’s preference to allow access to the feeder based on age, species, gender, or the like.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monk (as above) in view of Van Den Berg (US 20100006034 A1).
 	For claim 9, Monk is silent about wherein the image recognizer is further configured to determine a size of the animal, and wherein the controller is further 
	Van Den Berg teaches a system for controlling dispensing of animal feed comprising an image recognizer (para. 0029-0038) is further configured to determine a size of the animal, and wherein a controller (para. 0045,0065) is further configured to enable and deny access of feed according to permitted sizes and non-permitted sizes of the animal (para. 0029-0038; also, the limitation is functional recitation to which the controller can be configured to perform the intended function). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the image recognizer of Monk be further configured to determine a size of the animal as taught by Van Den Berg, depending on the user’s preference to allow access to the feeder based on size, age, species, gender, or the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643